Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a program which is a non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 15, is directed to a program which does not exclude transitory signals.
Examiner suggests claim be rewritten to state A non-transitory computer readable medium including instruction that are run by a processor.
Claim 16 is rejected for being dependent on rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by 
Fuji Electric FA Components & Sys (JP 2004108774, Cited by applicant, hereafter Fuji)
Regarding claims 1 and 12, Fuji teach A positional detecting device (Note abstract) comprising a moving body, a graduation scale having a plurality of graduations disposed along the direction of a movement of the moving body, (Note page 3, third paragraph, the motor 8 is driven to rotate, the slit plate 2 is rotated at the same time, and light from the light emitting element 1 is alternately transmitted / shielded by slits (not shown).)  a sensor of outputting a pseudo sine wave signal depending to the positional change amount due to the movement of the moving body,(Note page 3, last paragraph, the light receiving element 3 outputs an A phase signal and a B phase signal, which are two-phase sinusoidal signals. The A-phase signal / B-phase signal output from the low-order signal conversion & waveform adjustment means 4 is output to the arctangent calculation means 5 and the error correction gain calculation means 7.) wherein the pseudo sine wave signal is set such that the amount of one graduation of the plurality of graduations (slits of slit plate 2) is one cycle, (Note the rotations of the slit plate is interpreted as one cycle) and a control unit (arc tangent calculation means 5, error correction calculation means 6 and error correction gain calculation means 7, Note at least Fig. 6) connected to the sensor (3) and comprising a signal processing unit (error correction gain calculating means 7, Note page 6, par. 2 The error correction gain calculating means 7 includes a fundamental wave amplitude calculating means 701, a third harmonic amplitude calculating means 702, dividing means 703 and 704, an averaging means 705, and gain multiplying means 713 and 714. The A-phase signal and B-phase signal output from the lower signal conversion & waveform adjustment means 4 are input to the fundamental wave amplitude calculation means 
perform Fourier transform to the pseudo sine wave signal in the range of at least one graduation, and from a spectrum intensity (suggested by the fft) of each frequency component obtained by the Fourier transform, calculate a signal intensity of a fundamental wave component and a signal intensity of at least one harmonic component; (the fundamental wave amplitude calculation means 701 and the third-order harmonic amplitude calculation means 702 respectively calculate fundamental wave amplitudes PAl and PBl and third-order harmonic amplitudes PA3 and PB3 by using FFT (Fast Fourier Transform) and output the same, (Note page 4, first par.)
calculate a gain corresponding to each of the at least one harmonic component by dividing the signal intensity of each of the at least one harmonic component by the signal intensity of the fundamental component; the fundamental wave amplitude PAl and the third-order harmonic amplitude PA3 are inputted to a division means 703, (Note page 4,  first par. the fundamental wave amplitude PBl and the third-order harmonic amplitude PB3 are inputted to a division means 704, the division means 703 divides the third-order harmonic amplitude PA3 of the A-phase Signal by the fundamental wave amplitude PAl1 to obtain the ratio of the third-order harmonic amplitude to the fundamental wave amplitude, similarly for the B phase, the division means 704 divides the third-order harmonic amplitude PB3 of the B-phase signal by the fundamental wave amplitude PB1l to obtain the ratio of the third-order harmonic amplitude to the fundamental wave amplitude, and an error correction gain Ag is obtained on the basis of the ratio of the third-order harmonic amplitude to the A-phase fundamental wave amplitude and the ratio of the third-order harmonic amplitude to the B-phase fundamental wave amplitude), and 

	Regarding claim 14, Fuji teach wherein the positional detecting device is an encoder, a resolver, or an inductosyn. (Note abstract)
Regarding claim 15, Fuji teach a A program (Note EEPROM page 8, first paragraph), wherein a signal processing unit (error correction gain calculating means 7, Note page 6, par. 2 The error correction gain calculating means 7 includes a fundamental wave amplitude calculating means 701, a third harmonic amplitude calculating means 702, dividing means 703 and 704, an averaging means 705, and gain multiplying means 713 and 714. The A-phase signal and B-phase signal output from the lower signal conversion & waveform adjustment means 4 are input to the fundamental wave amplitude calculation means 701 and the third harmonic amplitude calculation means 702. This fundamental wave amplitude calculating means 701 uses the fundamental wave amplitudes PA1 and PB1, and the third harmonic 
 A step of performing Fourier transform to the pseudo sine wave signal in the range of at least one graduation, and from a spectrum intensity (suggested by the fft) of each frequency component obtained by the Fourier transform, calculate a signal intensity of a fundamental wave component and a signal intensity of at least one harmonic component; (the fundamental wave amplitude calculation means 701 and the third-order harmonic amplitude calculation means 702 respectively calculate fundamental wave amplitudes PAl and PBl and third-order harmonic amplitudes PA3 and PB3 by using FFT (Fast Fourier Transform) and output the same, (Note page 4, first par.)

A step of detecting the positional change amount by subtracting from the pseudo sine wave signal each harmonic component multiplied by the corresponding gain. (Note  page 4, second paragraph, an error correction calculation unit 6 is provided with an amplification unit 601, a sinusoidal wave calculation unit 602, a multiplication unit 603, and a subtraction unit 604, the A-phase signal and the B-phase signal outputted from the lower-order signal conversion and waveform adjustment means 4 are inputted to the arctangent calculation means 5, the arctangent calculation means 5 outputs the arctangent values of the inputted A-phase signal and B-phase signal, the amplification means 601 of the error correction calculation means 6 multiplies the arctangent value L1, which is the calculation result of the arctangent calculation means 5, by 4, the sinusoidal wave calculation means 602 generates a sinusoidal wave having a quadruple frequency on the basis of this, the multiplication means 603 multiplies the sinusoidal wave by the error correction gain Ag to calculate a correction value, and the 
Method Claim 1 is rejected as being implicitly taught by claim 12.

Allowable Subject Matter
Claims 2-11,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441.  The examiner can normally be reached on M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DEMETRIUS R PRETLOW/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858